Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated October 30,1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance in the category of home relief. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner did not meet her burden of establishing good cause for her failure to keep a scheduled appointment for an employment referral conference on August 7,1979. At the hearing the agency’s witness stated that he had mailed the petitioner a notice of the referral in July, 1979 (see Matter of Tillman v Fahey, 73 AD2d 980; cf. Matter of Ware v Shang, 73 AD2d 970 [no witness with knowledge of the purported mailing produced by the local agency]). Indeed, petitioner’s inability to adequately explain what had prompted her to demand a fair hearing regarding the instant discontinuance of assistance one day prior to the date of her notice of discontinuance provided the State commissioner with ample justification to question her credibility in this and other regards (cf. Matter of McBride v Blum, 70 AD2d 595). Accordingly, the commissioner’s refusal to credit the proffered explanation that notice of the employment conference had not been received by petitioner until August 17, 1979 was not irrational, and her determination to discontinue assistance was supported by substantial evidence on the record as a whole (see Matter of Tillman v Fahey, supra). We find nothing in the present record to indicate that the termination of petitioner’s grant of home relief will adversely affect any benefits intended for her minor child (see Social Services Law, §§ 158,349; see, also, 18 NYCRR 370.3 [g] [3] [4]). This is not a case involving a grant in the category of aid to dependent children (cf. Matter of Gunn v Blum, 48 NY2d 58). We have considered petitioner’s remaining contentions and find them to be lacking in merit. Lazer, J. P., Gulotta and Cohalan, JJ., concur.